Title: Thomas Jefferson to James H. McCulloh, 7 November 1817
From: Jefferson, Thomas
To: McCulloh, James H.


                    
                        Monticello
Nov. 7. 17.
                    
                    Th: Jefferson presents his compliments & his thanks to Doctor McCulloch for the copy of his Researches on America which he has been so kind as to send him. the question he treats has long excited the enquiries of the Ingenious. some have been contented with accounting for the origin of the Man of the new continents some with that of it’s animals generally: Doctr M’Culloch’s hypothesis would account for the vegetable as well as animal state of America, the latter being quite as much a desideratum of as the former. the case however seems too refractory to admit a conclusion with the Q.E.D. of Euclid. he salutes Dr McCulloch with esteem & respect.
                